BPL Exploration, /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 27, 2014

                                  No. 04-14-00087-CV

                                  CODY TEXAS, L.P.,
                                     Appellant

                                            v.

                             BPL EXPLORATION, LTD.,
                                     Appellee

                From the 49th Judicial District Court, Zapata County, Texas
                                  Trial Court No. 6,097
                        Honorable Jose A. Lopez, Judge Presiding


                                     ORDER
       The Clerk’s Notification of Late Record is GRANTED. The clerk’s record is due on
February 28, 2014.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court